Case 7:20-cr-00098-VB Document 27 Filed 07/22/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

--- x
UNITED STATES OF AMERICA
Vv. : ORDER
MATTHEW RANGLIN and : 20 CR 98 (VB)
MATTHEW COKE, :
Defendants. :
x

 

A status conference in this matter is scheduled for September 11, 2020, at 11:00 a.m.
Because of the current public health emergency, the Court will conduct the conference by
telephone conference call, provided that defendants, after consultation with counsel, waive their
right to be physically present and consent to appear by telephone.

Accordingly, it is hereby ORDERED:

1. By August 28, 2020, defense counsel shall advise the Court in writing as to whether
their clients waive their right to be physically present and consent to appear by telephone.

2. At the time of the scheduled conference, all counsel and defendants shall attend by
calling the following number and entering the access code when requested:

Dial-In Number: (888) 363-4749 (toll free) or (215) 446-3662

Access Code: 1703567

Dated: July 22, 2020
White Plains, NY SO ORDERED:

Vu

Vincent L. Briccetti
United States District Judge

 

 
